I dissent. The bone of contention between the plaintiffs and defendant here is as to how the eight-hour period phrase of section 3071 shall be construed. Plaintiffs contend that that phrase means from "collar to collar." The accepted meaning of "collar to collar" in this connection is that the eight hours shall begin from the time the miners arrive at the mouth of the tunnel, portal or shaft of the mine and end when they are returned to the mouth of the mine, after completing their eight-hour shift. The defendant contends that the eight hours means eight hours work down in the mine "at the face" of the workings. The plaintiffs contend that the time employed in assembling their tools, being lowered into the mine, and, at the end of their shift, being lifted out of the mine, replacing their tools, should all be included within the eight hours. *Page 438 
It is alleged in the complaint that it requires approximately fifteen minutes to assemble tools at the beginning of the shift, and about the same time to return them at the end of the shift; that it requires approximately thirty minutes to lower the men into the mines from the time the lowering begins, and approximately forty-five minutes to lift the miners out of the mine. As I understand it, not all the miners would be affected the same way in this process. All of one shift might be at the mouth of the mine ready to go down at the same time, and the same might be true when they were ready to be lifted out of the mine, but it appears that not all can go down or come up at one time.
To arrive at a correct conclusion as to whether the legislature intended an eight-hour day should be from "collar to collar" or at the face of the workings, it becomes necessary to review the history of section 3071. That section was enacted by the legislative assembly in 1901 as section 2 of House Bill No. 1, which appears on page 62 of the Session Laws of that year, and was in exactly the same wording it is today with the exception of that part of the section here quoted which appears in italics: "including railroad or other tunnels," was subsequently added to the section and does not change the law in regard to any question involved here. The section as now in the Codes reads: "The period of employment of working-men in all underground mines or workings, including railroad or other tunnels, shall be eight hours per day, except in cases of emergency where life and property is in imminent danger."
At the 1905 session by House Bill 288, again at the 1923 session by House Bill No. 242, again in 1937 by House Bill No. 72, and Senate Bill 166, and again in 1939 by House Bill 55, amendments in each separate session mentioned were proposed to section 3071 for the express purpose of amending that section to express precisely what the plaintiffs now demand this court, by formal opinion, shall say that the section means. Each and all of the five separate bills presented, after being referred to and considered by the appropriate committees, were *Page 439 
reported back, considered in the committee of the whole and were defeated.
To fix the number of hours that shall constitute a day's work in particular occupations or employments is an exclusive legislative prerogative. It is equally well established that it is the exclusive function of the judicial department to construe and determine legislative Acts. By statute, however, and by a long line of decisions, this court, pursuant to the statute, and in accord with the established rule in all other jurisdictions, federal and state, is enjoined to adhere to that fundamental rule of statutory construction which requires all courts to ascertain and give effect to the intention of the legislature as expressed in the statute. (Sec. 10520, Rev. Codes; Murray Hospital v.Angrove, 92 Mont. 101, 116, 10 P.2d 577; State ex rel.Snidow v. State Board of Equalization, 93 Mont. 19,  17 P.2d 68; Nichols v. School District, 87 Mont. 181,287 P. 624; Putnam v. Putnam, 86 Mont. 135, 282 P. 855; McNair
v. School District, 87 Mont. 423, 288 P. 188, 69 A.L.R. 866;Great Northern Utilities Co. v. Public Service Commission,88 Mont. 180, 293 P. 294; State v. Anderson, 92 Mont. 298,13 P.2d 231; Conley v. Conley, 92 Mont. 425,15 P.2d 922; Campbell v. City of Helena, 92 Mont. 366,16 P.2d 1; Mills v. State Board of Equalization, 97 Mont. 13,  33 P.2d 563; State ex rel. Nagle v. Leader Co., 97 Mont. 586,37 P.2d 561; State ex rel. Nagle v. Sullivan, 98 Mont. 425,40 P.2d 995, 99 A.L.R. 321; Purcell v. Davis, 100 Mont. 480,50 P.2d 255; In re Wilson's Estate, 102 Mont. 178,56 P.2d 733, 105 A.L.R. 367.)
In the case of Murray Hospital v. Angrove, supra, it was said: "It is the duty of the court to ascertain, if possible, the intention of the legislature in passing an Act and to give effect thereto, and that, under proper circumstances, the court may resort to the history of the bill at the time of its enactment into law, and to the legislative journals of the time for this purpose. (Lerch v. Missoula Brick [ Tile] Co., 45 Mont. 314,123 P. 25, Ann. Cas. 1914A, 346; Sullivan v. City ofButte, 65 Mont. 495, 211 P. 301; Pennsylvania R. Co. v.International *Page 440 Coal Mining Co., 230 U.S. 184, 33 Sup. Ct. 893, 57 L. Ed. 1446, Ann. Cas. 1915A, 315; United States v. St. Paul, M.  M.R.Co., 247 U.S. 310, 38 Sup. Ct. 525, 528, 62 L. Ed. 1130.) Also, when an amendment is offered to a pending bill and rejected, the intention of the legislature is manifest that the law shall not read as it would if the amendment had been accepted, and the courts cannot do `by construction what the legislature refused to do by amendment.' (McDonald  Johnson v. Southern Express Co.,C.C., 134 Fed. 282, 288; United States v. United ShoeMachinery Co., D.C. 264 Fed. 138, 174, affirmed 258 U.S. 451,42 Sup. Ct. 363, 66 L. Ed. 708.)"
Citations from the rulings of the Department of Labor of the United States, from the Supreme Court of the United States and other federal courts, as well as numerous decisions from other jurisdictions have been cited to support the contentions of the plaintiffs, but such citations can have no weight in determining the meaning of a provision of the Montana statutes when an obvious particular meaning has been so forcefully and persistently adhered to by the Montana legislature, session after session. We could have no stronger proof of legislative intent. The question involved here is purely a question of construction of a Montana statute by this court, a question over which this court has exclusive jurisdiction; but this court has no right to determine the meaning of section 3071, Revised Codes, or any other statutes, by adopting a meaning in clear conflict with the legislative will. When the legislative department has five times, running over a period of more than a third of a century, refused to amend the statute to express what the plaintiffs now desire this court to say it means, we should deny the relief sought. If the legislature had not indicated its decisive opposition to the meaning the plaintiffs pray this court to give to section 3071, we would be justified in looking to other jurisdictions for counsel and enlightment, but when no doubt is left as to legislative intent, we may not look elsewhere.
It is not to be understood that due consideration should not be given to the rules laid down by courts of other jurisdictions *Page 441 
in the construction of statutes similar to those of Montana. It is only when our own legislative enactments are not clear and no applicable rule has been laid down in this jurisdiction that we are justified in looking abroad.
If the plaintiffs have any right of action against the defendant under any of the rules and regulations of the Department of Labor of the United States, or under the provisions of any statute of the United States, or by reason of any rule laid down by the United States Supreme Court affecting the plaintiffs in regard to the demands made in their complaint, they should seek their remedy in the federal courts. No federal question is involved in our determination of what the Montana legislature meant in enacting section 3071, nor what it meant when at five different sessions it deliberately refused to accede to the demands of labor by enacting an amendment to the section in accord with labor's demand.
On the question that decisions of federal agencies and federal courts are without binding force in the construction of our statutes by our supreme court, it was said in Knop v.Monongahela River etc. Co., 211 U.S. 485, 29 Sup. Ct. 188, 189,53 L. Ed. 294, Mr. Justice Brewer speaking for the court: "The mere construction of a state statute does not of itself present a Federal question."
In Honover Fire Ins. Co. v. Carr, 272 U.S. 494,47 Sup. Ct. 179, 183, 71 L. Ed. 372, 49 A.L.R. 713, Mr. Chief Justice Taft, speaking for the court, said: "It is true that the interpretation put upon such a tax law of a state by its Supreme Court is binding upon this court as to its meaning; but it is not true that this court, in accepting the meaning thus given, may not exercise its independent judgment in determining whether, with the meaning given, its effect would not involve a violation of the federal Constitution. * * * Upon the mere question ofconstruction we are of course concluded by the decision of thestate court of last resort." Such has been the uniform rule of the Supreme Court of the United States in relation to decisions of the state courts of last resort in construing state statutes from the earliest days of our judicial history. *Page 442 
The conclusions here expressed relative to section 3071 apply as well to section 3079 and to section 4 of Article XVIII of the Constitution.
The judgment should be affirmed.